
	
		II
		111th CONGRESS
		1st Session
		S. 2756
		IN THE SENATE OF THE UNITED STATES
		
			November 9, 2009
			Mr. Warner introduced
			 the following bill; which was read twice and referred to the
			 Committee on Banking, Housing, and Urban
			 Affairs
		
		A BILL
		To establish the Financial Services Systemic Risk
		  Oversight Council, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Financial Services Systemic Risk
			 Oversight Council Act of 2009.
		2.Financial
			 Services Systemic Risk Oversight Council established
			(a)EstablishmentThere is established the Financial Services
			 Systemic Risk Oversight Council, which shall be an independent establishment,
			 as defined in section 104 of title 5, United States Code.
			(b)Appointment
				(1)In
			 generalThe Chairman of the Council shall be appointed by the
			 President, by and with the advice and consent of the Senate, for a term of 6
			 years.
				(2)ProhibitionThe
			 Chairman may not hold any other office for which appointment by the President
			 and confirmation by the Senate are required, during service as the
			 Chairman.
				(3)Prohibition on
			 political campaigningThe
			 Chairman may not participate in Federal election campaign activities.
				(c)Members
				(1)In
			 generalThe members of the Council shall be—
					(A)the
			 Chairman;
					(B)the Secretary of
			 the Treasury;
					(C)the Chairman of
			 the Board of Governors of the Federal Reserve System;
					(D)the Comptroller
			 of the Currency, or any successor thereto;
					(E)the Director of
			 the Office of Thrift Supervision, or any successor thereto;
					(F)1 individual,
			 designated by the President, having expertise and experience in the protection
			 of consumers of financial products, subject to paragraph (2)(B);
					(G)the Chairman of
			 the Securities and Exchange Commission;
					(H)the Chairman of
			 the Commodity Futures Trading Commission;
					(I)the Chairman of
			 the Federal Deposit Insurance Corporation; and
					(J)1 individual
			 designated by the President.
					(2)Terms of
			 designated members
					(A)Length of
			 termsEach member designated by the President under subparagraph
			 (F) or (J) of paragraph (1) shall serve for a term of 6 years, except
			 that—
						(i)the first
			 individual designated under paragraph (1)(F) shall serve for a term of 5 years;
			 and
						(ii)the first
			 individual designated under paragraph (1)(J) shall serve for a term of 3
			 years.
						(B)Successive
			 termsNo member designated under subparagraph (A), (F), or (J) of
			 paragraph (1) may serve for more than 2 consecutive terms.
					(C)RemovalNo
			 member designated under subparagraph (F) or (J) of paragraph (1) may be
			 removed, except for cause.
					(3)SuccessionIf
			 Congress establishes an agency in the executive branch that acts as a consumer
			 financial protection agency—
					(A)the director of
			 such office shall be a member of the Council;
					(B)the individual
			 designated by the President under paragraph (1)(F) shall not be a member of the
			 Council; and
					(C)the limitations
			 under paragraph (2) shall not apply to the director of such office.
					(d)Technical and
			 professional advisory committees
				(1)In
			 generalThe Council may
			 establish an advisory, technical, or professional committees to assist the
			 Council in carrying out the duties of the Council under this Act.
				(2)MembersA committee established under paragraph (1)
			 may include a member of the Council.
				(e)MeetingsThe
			 Council shall meet—
				(1)not less
			 frequently than once each quarter;
				(2)at such time as
			 the Chairman determines is necessary; and
				(3)upon the request
			 of any member of the Council.
				(f)AgendaThe
			 Chairman shall prepare an agenda for each meeting that shall include any item
			 requested by a member of the Council.
			3.Duties of the
			 Council and the Chairman
			(a)Duties of the
			 CouncilThe Council
			 shall—
				(1)be the systemic
			 risk regulator for the financial system of the United States;
				(2)advise the
			 President on issues relating to systemic risk mitigation;
				(3)monitor the
			 financial markets and financial companies to identify and address potential
			 systemic risk;
				(4)evaluate the
			 ability of the financial markets to function appropriately throughout the
			 failure of United States financial companies and foreign financial companies in
			 a way that minimizes systemic risk;
				(5)ensure that each
			 financial institution is adequately supervised and regulated for systemic risk
			 purposes;
				(6)establish
			 criteria specifying the need for the assignment of a primary prudential
			 regulator to a financial institution which may pose a systemic risk which are
			 not already subject to Federal prudential regulation; and
				(7)promote the
			 integrity, efficiency, orderliness, and stability of the financial markets,
			 by—
					(A)making
			 recommendations to the Federal financial regulators for the mitigation of
			 systemic risk; and
					(B)establishing
			 minimum, mandatory prudential standards for the mitigation of systemic
			 risk.
					(b)Duties of the
			 ChairmanThe Chairman shall—
				(1)coordinate areas
			 of overlapping or joint jurisdiction among the Federal financial regulators, by
			 identifying regulations of the Federal financial regulators that should be
			 amended—
					(A)to ensure that
			 financial markets and financial companies are—
						(i)sufficiently
			 regulated by the Federal financial regulators to mitigate systemic risk;
			 and
						(ii)subject to
			 consistent regulations in the case of overlapping jurisdiction;
						(B)to ensure that
			 comparable financial products, activities, and institutions receive comparable
			 regulation and supervision; and
					(C)to improve the
			 exchange of information by the Federal financial regulators;
					(2)review the rules,
			 regulations, and regulatory actions of each Federal financial regulator, as
			 such rules, regulations, and actions relate to the mitigation of systemic risk,
			 and provide comments to each Federal financial regulator relating to such
			 review;
				(3)identify any
			 deficiencies in the authority of a Federal financial regulator that would
			 prevent the Federal financial regulator from issuing regulations to mitigate
			 systemic risk;
				(4)recommend to the
			 Council any revision to the rules or regulations of a Federal financial
			 regulator necessary to monitor or prevent systemic risk;
				(5)ensure that the
			 Council—
					(A)collects and
			 analyzes sufficiently comprehensive data relating to financial companies and
			 financial markets, wherever possible from existing governmental agencies and
			 sources, to identify systemic risks; and
					(B)shares such
			 information with the members of the Council;
					(6)propose minimum
			 prudential standards and risk management standards for consideration by the
			 Council; and
				(7)provide testimony
			 before Congress that reflects his or her own views of systemic risk and its
			 mitigation through financial regulation and market structures.
				4.Prudential
			 regulation of nonbank financial companies
			(a)Assignment of a
			 primary prudential regulator for financial companies
				(1)Designation
					(A)In
			 generalUpon a majority vote of the members of the Council, the
			 Council may, by rule or order, assign a primary prudential regulator to any
			 United States financial company or foreign financial company for which the
			 Council determines a primary prudential regulator is necessary to mitigate
			 systemic risk related to the financial company.
					(B)Criteria for
			 assignment of a primary prudential regulator
						(i)In
			 generalIn making an assignment under subparagraph (A), the
			 Council shall consider—
							(I)the amount and
			 nature of the financial assets of the United States financial company or the
			 foreign financial company;
							(II)the amount and
			 type of the liabilities of the United States financial company or the foreign
			 financial company, including the degree of reliance by the United States
			 financial company or the foreign financial company on short-term
			 funding;
							(III)the extent of
			 the activities and risk of the United States financial company or the foreign
			 financial company that are held off-balance sheet;
							(IV)the extent of
			 the transactions and relationships of the United States financial company or
			 the foreign financial company with other major financial companies;
							(V)the importance of
			 the United States financial company or the foreign financial company as—
								(aa)a
			 source of credit for households, businesses, and State and local governments;
			 and
								(bb)a
			 source of liquidity for the financial system;
								(VI)any
			 recommendation of a member of the Council relating to the United States
			 financial company or the foreign financial company; and
							(VII)any other
			 factor that the Council determines is appropriate.
							(ii)Specific
			 criteria for foreign financial companiesIn making an assignment
			 under subparagraph (A) with respect to a foreign financial company, the Council
			 shall consider—
							(I)only the assets,
			 liabilities, and activities of the foreign financial company that are held or
			 conducted in the United States; and
							(II)the principles
			 of national treatment and equality of competitive opportunity.
							(C)Prohibition
			 relating to foreign financial companiesThe Council may not
			 assign a primary prudential regulator for a foreign financial company if the
			 foreign financial company does not have substantial assets , liabilities,
			 counterparty relationships or operations in the United States.
					(2)Evaluation and
			 recission of assignment
					(A)EvaluationNot
			 less frequently than annually, the Council shall evaluate each assignment made
			 under paragraph (1).
					(B)TerminationSubject
			 to paragraph (3), if the Council determines that a United States financial
			 company or a foreign financial company no longer meets the criteria for
			 assignment under paragraph (1), the Council shall, by order, terminate the
			 assignment under paragraph (1).
					(3)Notice and
			 hearing
					(A)NoticeThe
			 Council shall provide to a United States financial company or a foreign
			 financial company notice of any assignment that the Council proposes to make
			 under paragraph (1) or (2)(B) in relation to the United States financial
			 company or foreign financial company.
					(B)Request for
			 hearingNot later than 30 days after the date of receipt of the
			 notice under subparagraph (A), a United States financial company or foreign
			 financial company may make a written request for a written or oral hearing by
			 the Council to contest the proposed assignment under paragraph (1) or
			 (2)(B).
					(C)Time and place
			 of hearingUpon receipt of a timely request under subparagraph
			 (B), the Council shall fix a date that is not more than 30 days after receipt
			 of the request and place at which a United States financial company or foreign
			 financial company may, in person or through counsel—
						(i)submit written
			 materials in relation to the proposed assignment under paragraph (1) or (2)(B);
			 or
						(ii)at
			 the discretion of the Council, submit oral testimony and oral argument in
			 relation to the proposed assignment under paragraph (1) or (2)(B).
						(D)Notice of
			 determination
						(i)HearingNot
			 later than 60 days after the date of a hearing under subparagraph (C), and upon
			 a majority vote of the members of the Council, the Council shall transmit to
			 the United States financial company or foreign financial company—
							(I)notice of the
			 determination of the Council; and
							(II)a statement of
			 the basis for the determination of the Council.
							(ii)No
			 hearingIf a United States financial company or a foreign
			 financial company does not make a timely request under clause (ii), the Council
			 shall notify the United States financial company or the foreign financial
			 company, in writing, of any assignment under paragraph (1) or (2)(B), not later
			 than 40 days after the date of receipt of the notice under subparagraph
			 (A).
						(E)Emergency
			 waiver or modification
						(i)In
			 generalThe Council may waive or modify the requirements of this
			 paragraph with respect to a United States financial company or a foreign
			 financial company if the Council determines, by an affirmative vote of not
			 fewer than 5 members (or, if there are fewer than 5 members then serving, by a
			 unanimous vote of all members then serving) that such waiver or modification is
			 necessary or appropriate to prevent or mitigate threats posed by the United
			 States financial company or foreign financial company to the financial
			 stability of the United States.
						(ii)NoticeThe
			 Council shall provide notice to a United States financial company or a foreign
			 financial company of a waiver or modification under clause (i) as soon as is
			 practicable, and in no case later than 24 hours after the waiver or
			 modification is made.
						(iii)Request for
			 hearingNot later than 10 days after the date of receipt of
			 notice under clause (ii), the United States financial company or the foreign
			 financial company may make a written request for a written or oral hearing by
			 the Council to contest the waiver or modification.
						(iv)Time and place
			 of hearingUpon receipt of a timely request under clause (iii),
			 the Council shall fix a date that is not more than 30 days after the date of
			 receipt of the request and place at which a United States financial company or
			 foreign financial company may, in person or through counsel—
							(I)submit written
			 materials in relation to the waiver or modification under clause (i); or
							(II)at the
			 discretion of the Council, submit oral testimony and oral argument in relation
			 to the waiver or modification under clause (i).
							(v)Notice of
			 determinationNot later than 30 days after a hearing under clause
			 (iv), and upon a majority vote of the members of the Council, the Council shall
			 transmit to a United States financial company or a foreign financial
			 company—
							(I)notice of the
			 determination of the Council in relation to the waiver or modification;
			 and
							(II)a statement of
			 the basis for the determination of the Council.
							(4)Consultation
			 requiredIf a United States financial company or a foreign
			 financial company has 1 or more subsidiaries subject to regulation by a Federal
			 financial regulator, the Council shall consult with the Federal financial
			 regulator before making any assignment under paragraph (1) in relation to the
			 United States financial company or foreign financial company.
				(b)Registration of
			 financial companies assigned a primary prudential regulator
				(1)Registration
			 requiredNot later than 180 days after the date an assignment is
			 made under subsection (a)(1), a United States financial company or a foreign
			 financial company that has been assigned a primary prudential regulator under
			 subsection (a)(1) shall register with the Council, using such forms and
			 providing such information as the Council may deem necessary or appropriate to
			 carry out this Act.
				(2)RegulationsThe
			 Council, in consultation with the appropriate Federal financial regulators,
			 shall issue regulations to carry out this subsection.
				(c)Primary
			 prudential regulatorEach primary prudential regulator shall act
			 as the primary prudential regulator of the entire financial company, and each
			 affiliate thereof.
			(d)Resolution
			 plans for certain financial companies
				(1)Resolution plan
			 requiredThe Federal Deposit Insurance Corporation, in
			 consultation with or at the direction of the Council (upon a majority vote of
			 the members of the Council) shall require, by rule, a United States any
			 financial company or foreign financial company that may pose a systemic risk to
			 develop a plan for rapid and orderly resolution that—
					(A)is designed to
			 mitigate systemic risk; and
					(B)does not
			 contemplate and is not dependent upon the use of any extraordinary systemic
			 resolution process that requires the approval of the President.
					(2)Revision of
			 plans
					(A)Revision of
			 plansThe Federal Deposit Insurance Corporation may require a
			 financial company to revise a plan developed under paragraph (1).
					(B)Plan not
			 established
						(i)In
			 generalIf a plan cannot be established under this paragraph, the
			 Federal Deposit Insurance Corporation may request any Federal financial
			 regulator with jurisdiction over the financial company to take such steps as
			 are necessary for an acceptable plan to be approved.
						(ii)Disagreement
			 between Federal Deposit Insurance Corporation and Federal financial
			 regulatorIf a Federal financial regulator fails to take the
			 steps requested by the Federal Deposit Insurance Corporation under clause
			 (i)—
							(I)the Federal
			 Deposit Insurance Corporation may submit a plan for the financial company to
			 the Council; and
							(II)the Council may,
			 upon a majority vote of the members of the Council, require the financial
			 company to adopt—
								(aa)the plan
			 described in subclause (I); or
								(bb)any other plan
			 selected by the Council.
								(3)RegulationsThe
			 Federal Deposit Insurance Corporation shall issue such regulations as are
			 necessary to carry out this subsection.
				5.Backup
			 regulatory authority of the Council
			(a)PurposesThe
			 purposes of this section are to ensure that—
				(1)all regulations
			 of the Federal financial regulators that relate to matters over which the
			 Federal financial regulators have overlapping or joint jurisdiction are
			 consistent;
				(2)comparable
			 financial products, activities, and companies receive comparable regulation and
			 supervision; and
				(3)regulations
			 issued by the Federal financial regulators are sufficient to prevent and
			 mitigate systemic risk.
				(b)Coordination of
			 existing regulations of Federal financial regulators
				(1)Joint
			 rulemakingThe Chairman may request that a Federal financial
			 regulator participate in a joint rulemaking with another Federal financial
			 regulator to improve coordination among Federal financial regulators.
				(2)Coordination by
			 CouncilIf a Federal financial regulator fails to participate in
			 a joint rulemaking under subparagraph (B), upon a majority vote of the members
			 of the Council, the Council may issue regulations for the purpose of improving
			 coordination among Federal financial regulators.
				(c)Minimum
			 prudential standards and risk management standards
				(1)Establishment
			 of standardsIn order to mitigate risks to the United States
			 financial system and to address systemic risk, upon a majority vote of the
			 members of the Council, the Council shall—
					(A)establish minimum
			 prudential standards for United States financial companies and foreign
			 financial companies, including—
						(i)capital
			 requirements;
						(ii)leverage
			 limits;
						(iii)liquidity
			 requirements;
						(iv)underwriting
			 standards;
						(v)counterparty risk
			 limits;
						(vi)restrictions on
			 activities;
						(vii)margin
			 requirements;
						(viii)compensation
			 standards; and
						(ix)any other
			 requirements, standards, or limits it deems necessary to mitigate systemic
			 risk; and
						(B)prescribe minimum
			 risk management standards for United States financial companies and foreign
			 financial companies to address issues, including—
						(i)the
			 risk management policies and procedures of United States financial companies or
			 foreign financial companies;
						(ii)the ability of
			 United States financial companies or foreign financial companies to complete
			 timely clearing and settlement of financial transactions; and
						(iii)any other issue
			 that the Council determines that it is necessary to address in order to—
							(I)promote robust
			 risk management by United States financial companies or foreign financial
			 companies;
							(II)promote safety
			 and soundness of United States financial companies or foreign financial
			 companies;
							(III)reduce systemic
			 risk; and
							(IV)support the
			 stability of the United States financial system.
							(2)Rule of
			 construction relating to conflicting standardsA standard
			 established by the Council under this subsection shall be construed as a
			 minimum standard that may be exceeded by a standard established by the primary
			 prudential regulator of a United States financial company, a foreign financial
			 company, or financial market utility.
				(d)Insufficient
			 regulations or failure To actThe Chairman may issue findings
			 relating to any regulation of a Federal financial regulator that the Chairman
			 determines is not—
				(1)sufficient to
			 prevent or mitigate the effects of systemic risk; or
				(2)consistent with
			 regulations issued by the Council.
				(e)Conflict
			 between regulations of the Council and regulations of a Federal financial
			 regulatorIf the Council determines that the provisions of a
			 regulation of the Council and a regulation of a Federal financial regulator are
			 inconsistent, the provisions of the regulation of the Council shall
			 apply.
			6.Enforcement of
			 regulations and orders of Council
			(a)Enforcement by
			 appropriate Federal financial agenciesSubject to subsection (b),
			 the appropriate Federal financial regulator shall enforce the regulations and
			 orders of the Council.
			(b)Backup
			 authority
				(1)In
			 generalIf the Council determines that it is necessary to prevent
			 or mitigate systemic risk, the Council may enforce the regulations and orders
			 of the Council with respect to—
					(A)a United States
			 financial company;
					(B)a foreign
			 financial company operating in the United States; or
					(C)a financial
			 market utility.
					(2)Manner of
			 enforcementIn carrying out this subsection, the Council shall
			 have the powers and duties of the appropriate Federal banking agencies under
			 section 8 of the Federal Deposit Insurance Act (12 U.S.C. 1818), as if—
					(A)the United States
			 financial company, foreign financial company, or financial market utility were
			 an insured depository institution, as defined in section 3 of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813); and
					(B)the Council were
			 the appropriate Federal banking agency, as defined in section 3 of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813).
					(3)RegulationsThe
			 Council shall, by regulation, establish the conditions under which the Council
			 will exercise enforcement authority under this subsection.
				7.Resolution of
			 financial companies presenting systemic risk
			(a)Receivership
				(1)In
			 generalThe Council may recommend to the President that systemic
			 resolution procedures be used to effect the orderly failure of a financial
			 company, if a majority of the members of the Council finds that—
					(A)a United States
			 financial company or Foreign financial company operating in the United States
			 is in default or in danger of default; and
					(B)the financial
			 company could pose a systemic risk to the United States.
					(2)Default or
			 danger of defaultFor purposes of this paragraph, a United States
			 financial company or foreign financial company is in default or in danger of
			 default if—
					(A)an action under
			 the provisions of title 11, United States Code, has been, or is reasonably
			 likely to be commenced with respect to the financial company;
					(B)the financial
			 company is critically undercapitalized, as such term is defined by the
			 appropriate regulator;
					(C)the financial
			 company has incurred, or is likely to incur, unavoidable losses that will
			 deplete all or substantially all of the capital of the financial
			 company;
					(D)the assets of the
			 financial company are, or are likely to be, less than the obligations of the
			 financial company to creditors and others; or
					(E)the financial
			 company is, or is likely to be, unable to pay the obligations of the financial
			 company (other than any obligation that is the subject of a bona fide dispute)
			 in the normal course of business.
					(3)Systemic
			 riskIn determining whether a financial company poses a systemic
			 risk for purposes of this subsection, the Council shall take into
			 account—
					(A)the amount and
			 nature of the financial assets of the financial company;
					(B)the amount and
			 type of the liabilities of the financial company, including the degree of
			 reliance by the financial company on short-term funding;
					(C)the extent of the
			 off-balance sheet exposures of the financial company;
					(D)the extent of the
			 transactions and relationships of the financial company with other major
			 financial companies;
					(E)the importance of
			 the financial company as a source of—
						(i)credit for
			 individuals, businesses, and State and local governments; and
						(ii)liquidity for
			 the financial system; and
						(F)any other factor
			 that the Council determines is appropriate.
					(b)Report to
			 congress and the PresidentUpon making any recommendation to the
			 President that systemic resolution procedures be used to effect the orderly
			 failure of a financial company, the Council shall make a report to the
			 President and to Congress explaining—
				(1)how and why
			 financial regulation failed to mitigate the systemic risk posed by the
			 institution prior to its failure;
				(2)why non-systemic
			 resolution procedures were unsuitable for the financial company subject to the
			 recommendation; and
				(3)what steps are
			 necessary to prevent a recurrence of the systemic risk posed by the failing
			 institution from other sources.
				8.Collection of
			 data and information by Council
			(a)Collection of
			 data by Council
				(1)Duty to collect
			 dataThe Council shall collect and analyze sufficiently
			 comprehensive data regarding the financial sector in order to understand and
			 mitigate systemic risks.
				(2)Power to
			 collect dataThe Council may collect data from any United States
			 financial company or foreign financial company, whether or not the financial
			 company is regulated by a member of the Council, to carry out this
			 section.
				(3)Burden
			 minimizationThe Council shall make every effort to utilize data
			 already collected by other Federal agencies and departments.
				(b)Submission of
			 data and information requiredThe Federal financial regulators
			 shall, upon request, submit to the Chairman any data or information that the
			 Chairman determines is necessary to carry out this Act.
			(c)Direction To
			 obtain data or information
				(1)In
			 generalThe Chairman may, if the Chairman determines that such
			 action is necessary to carry out this Act, direct a Federal financial
			 regulator, consistent with the authorities of such regulator, to require the
			 production of any data or information from any entity regarding any activity
			 that is financial in nature, as determined by the Chairman.
				(2)Coordination by
			 CouncilBefore directing a Federal financial regulator to require
			 the production of data or information under paragraph (1) from an entity
			 regulated a member of the Council, the Chairman shall coordinate with members
			 of the Council to prevent duplicative requests for data and information.
				(d)Submissions by
			 Federal financial regulatorsAny Federal financial regulator in
			 possession of data or information relevant to preventing systemic risk shall
			 provide such data or information to the Chairman in a timely manner.
			(e)Requests to
			 insurers for data and informationThe Chairman may request data
			 and information from an insurer regulated by a State or the affiliate of such
			 insurer relating to any product or activity of the insurer or affiliate that
			 the Chairman determines is financial in nature.
			(f)Data and
			 information sharingThe Chairman, in consultation with the
			 members of the Council—
				(1)shall—
					(A)establish
			 procedures to share data and information collected by the Council under this
			 section with the members of the Council;
					(B)develop an
			 electronic process for sharing all information collected by the Council with
			 the Chairman of the Board of Governors of the Federal Reserve System on a
			 real-time basis; and
					(C)issue any
			 regulations necessary to carry out this subsection; and
					(2)may designate the
			 format in which requested data and information must be submitted to the
			 Council, including any electronic, digital, or other format that facilitates
			 the use of such data by the Council in its analysis.
				(g)Applicable
			 privileges not waivedA Federal financial regulator, State
			 financial regulator, United States financial company, foreign financial company
			 operating in the United States, financial market utility, or other person shall
			 not be deemed to have waived any privilege otherwise applicable to any data or
			 information by transferring the data or information to, or permitting that data
			 or information to be used by—
				(1)the
			 Council;
				(2)any Federal
			 financial regulator or State financial regulator, in any capacity; or
				(3)any other agency
			 of the Federal Government (as defined in section 6 of title 18, United States
			 Code).
				(h)Disclosure
			 exemptionAny information obtained by the Council under this
			 section shall be exempt from the disclosure requirements under section 552 of
			 title 5, United States Code.
			(i)Consultation
			 with foreign governmentsUnder the supervision of the President,
			 and in a manner consistent with section 207 of the Foreign Service Act of 1980
			 (22 U.S.C. 3927), the Chairman, in consultation with the Council, shall
			 regularly consult with the financial regulatory entities and other appropriate
			 organizations of foreign governments or international organizations on matters
			 relating to systemic risk to the international financial system.
			(j)Subpoenas
				(1)AuthorityThe
			 Chairman may, for the purpose of carrying out this section, require by
			 subpoena, access to the documents of—
					(A)any United States
			 financial company or foreign financial company; and
					(B)any Federal
			 financial regulator.
					(2)Issuance and
			 Enforcement of Subpoenas
					(A)IssuanceSubpoenas
			 issued under this section shall—
						(i)bear the
			 signature of the Chairman; and
						(ii)be
			 served by any person or class of persons designated by the Chairman for that
			 purpose.
						(B)EnforcementIn
			 the case of contumacy or failure to obey a subpoena issued under this section,
			 the United States district court for the District of Columbia may issue an
			 order requiring compliance. Any failure to obey the order of the court may be
			 punished by the court as a contempt that court.
					9.Reports of
			 Federal financial regulators
			(a)Report
			 requiredEach Federal financial regulator shall submit to the
			 Council and to the Committee on Banking, Housing, and Urban Affairs of the
			 Senate and the Committee on Financial Services of the House of Representatives
			 an annual report that contains—
				(1)an explanation of
			 how the regulations, examinations, and enforcement actions of the Federal
			 financial regulator prevent, reduce, and mitigate the effects of systemic
			 risk;
				(2)an explanation of
			 specific actions taken by the Federal financial regulator during the preceding
			 fiscal year in response to any systemic risk under the jurisdiction of the
			 Federal financial regulator;
				(3)information
			 relating to emerging sources of systemic risk—
					(A)within the
			 jurisdiction of the Federal financial regulator; and
					(B)outside the
			 jurisdiction of the Federal financial regulator; and
					(4)recommendations,
			 if any, for legislative or regulatory action which could prevent, reduce, or
			 mitigate emerging systemic risk.
				(b)Timing of
			 reportEach Federal financial regulator shall submit the report
			 required under subsection (a)—
				(1)at a time that is
			 prior to the first appearance required under section 10(a) of each calendar
			 year; and
				(2)determined by the
			 Chairman, in consultation with the members of the Council.
				10.Appearance at
			 hearings and report by Council
			(a)Appearances
			 before Congress
				(1)In
			 generalThe Chairman of the Council shall appear before Congress
			 at semi-annual hearings regarding—
					(A)the efforts,
			 activities, objectives and plans of the Council with respect to—
						(i)the
			 conduct of financial regulation;
						(ii)the prevention
			 of systemic risk; and
						(iii)the mitigation
			 of harm from systemic risk;
						(B)the development
			 of financial markets; and
					(C)the prospects for
			 the future of financial regulation of systemic risk.
					(2)Timing of
			 appearances; committeesThe Chairman of the Council shall
			 appear—
					(A)before the
			 Committee on Banking, Housing, and Urban Affairs of the Senate—
						(i)in
			 July of each odd-numbered calendar year;
						(ii)in
			 February of each even-numbered calendar year; and
						(iii)upon request,
			 after any appearance required under subparagraph (B); and
						(B)before the
			 Committee on Financial Services of the House of Representatives—
						(i)in
			 February of each odd-numbered calendar year;
						(ii)in
			 July of each even-numbered calendar year; and
						(iii)upon request,
			 after any appearance required under subparagraph (A).
						(b)ReportAt
			 each appearance required under subsection (a), the Council shall submit to the
			 Committee on Banking, Housing, and Urban Affairs of the Senate and the
			 Committee on Financial Services of the House of Representatives a written
			 report that contains a description of—
				(1)the conduct of
			 financial regulation systemic risk prevention and mitigation, including actions
			 taken by Federal financial regulators and the Council;
				(2)developments in
			 the financial markets; and
				(3)prospects for the
			 future, taking into account past and prospective developments—
					(A)relating to the
			 Federal financial regulators, as such developments are described in the reports
			 of the Federal financial regulators under section 7; and
					(B)outside the
			 United States.
					11.Civil
			 penalties
			(a)In
			 generalAny person who violates this Act or fails to comply with
			 a rule, regulation, or order of the Council issued under this Act shall be
			 subject to a civil penalty in an amount established by the Council and
			 published under subsection (b). Each such violation or failure shall constitute
			 a separate civil offense.
			(b)PublicationThe
			 Council shall annually prescribe and publish in the Federal Register a schedule
			 of the maximum authorized civil penalty for any violation of this Act or any
			 regulatory action of the Council under this Act.
			12.Funding of the
			 Council
			(a)In
			 general
				(1)Determination
			 by ChairmanFor each fiscal year, the Chairman shall determine
			 the amount necessary for the Council to carry out its duties under this
			 Act.
				(2)FundingThe
			 Board of Governors of the Federal Reserve System shall transfer to the Council
			 an amount equal to the amount described in paragraph (1).
				(b)RegulationsThe
			 Chairman may issue such regulations as are necessary to carry out this
			 section.
			(c)Annual reports
			 on council operations
				(1)In
			 generalThe Council shall annually submit a full report of its
			 operations, activities, budget, receipts, and expenditures for the preceding
			 12-month period.
				(2)Manner of
			 submissionSuch report shall be submitted to the President of the
			 Senate and the Speaker of the House of Representatives (who shall cause the
			 same to be printed for the information of Congress) and the President as soon
			 as practicable after the first day of January each year.
				(d)Quarterly
			 reports to the Secretary of the treasury
				(1)Financial
			 operating plans and forecastsBefore the beginning of each fiscal
			 quarter, the Council shall provide to the Secretary of the Treasury a copy of
			 the financial operating plans and forecasts of the Council.
				(2)Rule of
			 constructionThe requirement to provide plans, forecasts, and
			 reports to the Secretary of the Treasury under this subsection may not be
			 construed as implying any obligation on the part of the Council to obtain the
			 consent or approval of such Secretary with respect to such plans, forecasts,
			 and reports.
				(e)Audit
				(1)Audit
			 requiredThe Comptroller General shall audit annually the
			 operations and financial transactions of the Council in accordance with
			 generally accepted government auditing standards.
				(2)Access to books
			 and recordsAll books, records, accounts, reports, files, and
			 property belonging to or used by the Council, or by an independent certified
			 public accountant retained to audit the Council’s financial statements, shall
			 be made available to the Comptroller General.
				(3)ReportA
			 report of each audit conducted under paragraph (1) shall be made by the
			 Comptroller General to the Congress not later than six and one-half months
			 following the close of the last year covered by such audit. The report to the
			 Congress shall set forth the scope of the audit and shall include a statement
			 of expenses and information as may be deemed necessary to inform Congress of
			 the operations and condition of the Council, together with such recommendations
			 with respect thereto as the Comptroller General may deem advisable. The report
			 shall also show specifically any program, expenditure, or other financial
			 transaction or undertaking observed in the course of the audit, which, in the
			 opinion of the Comptroller General, has been carried on or made without
			 authority of law. A copy of each report shall be furnished to the President, to
			 the Secretary of the Treasury, and to the Council at the time submitted to the
			 Congress.
				(4)Employment
			 authorityFor the purpose of conducting such audit the
			 Comptroller General is authorized in his discretion to employ by contract,
			 without regard to section 3709 of the Revised Statutes, professional services
			 of firms and organizations of certified public accountants, with the
			 concurrence of the Council, for temporary periods or for special purposes. The
			 Council shall reimburse the Government Accountability Office for the cost of
			 any such audit as billed therefor by the Comptroller General, and the
			 Government Accountability Office shall deposit the sums so reimbursed into the
			 Treasury as miscellaneous receipts.
				13.Transitional
			 assistance from Federal agencies
			(a)Members of the
			 CouncilOn the request of the Chairman and until such time as the
			 Council has sufficient staff, a member of the Council shall provide to the
			 permanent staff of the Council and any advisory, technical, or professional
			 committee established by the Council such technical assistance, professional
			 support, or other services as are necessary for the Council to carry out this
			 Act.
			(b)Other
			 departments and agenciesUpon the request of the Council, a
			 Federal department or agency may provide to the Council, and any advisory,
			 technical, or professional committee established by the Council, such services,
			 funds, facilities, staff, and other support services as the Federal department
			 or agency may determine advisable.
			14.Personnel
			 matters
			(a)Council
			 staff
				(1)In
			 generalThe Chairman may appoint and terminate such personnel as
			 may be necessary to enable to the Council to perform its duties. The Chairman
			 may establish positions in the excepted service for employees of the
			 Council.
				(2)CompensationThe
			 Chairman may fix the compensation of Council personnel without regard to the
			 provisions of chapter 51 and subchapter III of chapter 53 of title 5, United
			 States Code, relating to classification of positions and General Schedule pay
			 rates, except that the rate of pay for such personnel may not exceed the rate
			 payable for level V of the Executive Schedule under section 5316 of such
			 title.
				(3)Other personnel
			 authoritiesThe Chairman may exercise any personnel authority of
			 any of the Federal financial regulators for the purposes of recruiting, hiring,
			 or retention of Council personnel.
				(b)Detail of
			 government employeesAny Federal Government employee may be
			 detailed to the Council without reimbursement, and such detail shall be without
			 interruption or loss of civil service status or privilege.
			(c)Procurement of
			 temporary and intermittent servicesThe Chairman may procure
			 temporary and intermittent services under section 3109(b) of title 5, United
			 States Code, at rates for individuals that do not exceed the daily equivalent
			 of the annual rate of basic pay prescribed for level V of the Executive
			 Schedule under section 5316 of such title.
			15.Applicability
			 of Federal Advisory Committee ActThe Federal Advisory Committee Act (5 U.S.C.
			 App. 1 et seq.) shall not apply to the Council, or to any advisory, technical,
			 or professional committee established by the Council.
		16.Judicial
			 reviewNothing in this Act
			 affects any otherwise available judicial review of agency action or creates any
			 right or benefit, substantive or procedural, enforceable at law or equity by a
			 party against the United States, its agencies or instrumentalities, its
			 officers or employees, or any other person.
		17.Conflicting
			 provisions terminatedExecutive Order Number 12631, issued by the
			 President on March 18, 1988, may not be enforced on or after the date of
			 enactment of this Act.
		18.Executive
			 schedule mattersSection 5312
			 of title 5, United States Code, is amended by adding at the end the following
			 new item:
			
					Chairman of the Financial Services Systemic Risk
				  Oversight
				  Council.
				.
		19.Rule of
			 constructionNothing in this
			 Act may be construed to interfere with the authority of—
			(1)the Board of Governors of the Federal
			 Reserve System, with respect to monetary policy;
			(2)the Securities Exchange Commission to set
			 or enforce standards for accounting or auditing practices or auditor
			 independence; or
			(3)any Federal financial regulator to
			 establish and enforce consumer and investor protection regulations.
			20.Technical and
			 conforming amendments
			(a)Independence in
			 congressional testimony and recommendationsSection 111 of Public
			 Law No. 93–495 (12 U.S.C. 250) is amended by inserting the Financial
			 Services Systemic Risk Oversight Council, after the Federal
			 Housing Finance Agency,.
			(b)Paperwork
			 reductionSection 3502(5) of title 44, United States Code, is
			 amended by inserting the Financial Services Systemic Risk Oversight
			 Council, after the Securities and Exchange
			 Commission,.
			21.DefinitionsIn this Act—
			(1)the term
			 appropriate Federal financial regulator means—
				(A)the Office of the
			 Comptroller of the Currency, in the case of a national bank, or a Federal
			 branch or agency of a foreign bank;
				(B)the Board of
			 Governors of the Federal Reserve System, in the case of—
					(i)a
			 State member bank, as defined in section 3 of the Federal Deposit Insurance Act
			 (12 U.S.C. 1813);
					(ii)a
			 branch or agency of a foreign bank (other than a Federal branch, Federal
			 agency, or insured State branch of a foreign bank);
					(iii)a
			 commercial lending company owned or controlled by a foreign bank;
					(iv)an
			 organization operating under section 25 or 25A of the Federal Reserve Act (12
			 U.S.C. 601 et seq.);
					(v)a
			 bank holding company, as defined in section 2 of the Bank Holding Company Act
			 of 1956 (12 U.S.C. 1841);
					(vi)an
			 investment bank holding company, as defined in section 17(i)(5) of the
			 Securities Exchange Act of 1934 (15 U.S.C. 78q(i)(5)); or
					(vii)a
			 United States financial company, a foreign financial company operating in the
			 United States, or a financial market utility over which no other Federal or
			 State regulatory agency has enforcement authority;
					(C)the Federal
			 Deposit Insurance Corporation, in the case of—
					(i)a
			 national nonmember bank or a State nonmember bank, as those terms are defined
			 in section 3 of the Federal Deposit Insurance Act (12 U.S.C. 1813), the
			 deposits of which are insured by the Federal Deposit Insurance Corporation;
			 or
					(ii)an
			 insured State branch of a foreign bank;
					(D)the Director of
			 the Office of Thrift Supervision, in the case of—
					(i)a savings
			 association, as defined in section 3 of the Federal Deposit Insurance Act (12
			 U.S.C. 1813), the deposits of which are insured by the Federal Deposit
			 Insurance Corporation; or
					(ii)a savings and
			 loan holding company, as defined in section 3 of the Federal Deposit Insurance
			 Act (12 U.S.C. 1813);
					(E)the National
			 Credit Union Administration Board, in the case of any insured credit union, as
			 defined in section 101 of the Federal Credit Union Act (12 U.S.C. 1752);
				(F)the Securities
			 and Exchange Commission, in the case of—
					(i)a
			 United States financial company or foreign financial company operating in the
			 United States that is subject to regulation by the Commission; or
					(ii)a
			 financial market utility that is subject to regulation by the Commission and is
			 not subject to regulation by any other Federal financial regulator; and
					(G)the Commodity
			 Futures Trading Commission, in the case of—
					(i)a United States
			 financial company or foreign financial company operating in the United States
			 that is subject to regulation by the Commission; or
					(ii)a financial
			 market utility that is subject to regulation by the Commission and is not
			 subject to regulation by any other Federal financial regulator;
					(2)the term
			 Chairman means the Chairman of the Financial Services Systemic
			 Risk Oversight Council appointed under section 4;
			(3)the term Council means the
			 Financial Services Systemic Risk Oversight Council established under section
			 3;
			(4)the terms
			 depository institution and insured depository
			 institution have the same meanings as in section 3 of the Federal
			 Deposit Insurance Act (12 U.S.C. 1813);
			(5)the term
			 Federal financial regulator means—
				(A)the Comptroller
			 of the Currency;
				(B)the Board of
			 Governors of the Federal Reserve System;
				(C)the Federal
			 Deposit Insurance Corporation;
				(D)the National
			 Credit Union Administration;
				(E)the Securities
			 and Exchange Commission;
				(F)the Public
			 Company Accounting Oversight Board;
				(G)the Federal
			 Housing Finance Agency;
				(H)the Federal Trade
			 Commission;
				(I)the Farm Credit
			 Administration;
				(J)the Commodity
			 Futures Trading Commission;
				(K)the Department of
			 Housing and Urban Development, in carrying out the duties of the Secretary of
			 Housing and Urban Development under the Real Estate Settlement Procedures Act
			 of 1974 (12 U.S.C. 2601 et seq.);
				(L)the Federal
			 Housing Administration; and
				(M)the Department of
			 Veterans Affairs, in the case of a guarantee by the Secretary of Veterans
			 Affairs of an extension of credit, including a mortgage loan and a small
			 business loan;
				(6)the term
			 activity that is financial in nature means an activity—
				(A)described in
			 section 4(k)(4) of the Bank Holding Company Act of 1956 (12 U.S.C. 1843(k)(4));
			 or
				(B)that the Board of
			 Governors of the Federal Reserve System has determined is financial in nature
			 under section 4(k) of the Bank Holding Company Act of 1956;
				(7)the term
			 foreign financial company means a bank holding company, as those
			 terms are defined in section 2 of the Bank Holding Company Act of 1954 (12
			 U.S.C. 1841), and any affiliate thereof, or any other person that—
				(A)is incorporated
			 or organized in a country other than the United States; and
				(B)is, directly or
			 indirectly (including through a branch operating in the United States), engaged
			 in any activity that is financial in nature in the United States;
				(8)the term
			 financial market utility means a corporation, company,
			 association, firm, partnership, society, joint stock company, or other legal
			 entity (other than a natural person) that manages or operates a multilateral
			 system for the purpose of transferring, clearing, or settling payments,
			 securities, or other financial transactions—
				(A)among United
			 States financial companies or foreign financial companies in the United States;
			 or
				(B)between a United
			 States financial company, or foreign financial company in the United States,
			 and the corporation, company, association, firm, partnership, society, joint
			 stock company, or other legal entity;
				(9)the term
			 financial transaction includes a fund transfer, a securities
			 contract, a contract for sale of a commodity for future delivery, a forward
			 contract, a repurchase agreement, a swap agreement, a foreign exchange
			 contract, a financial derivatives contract, and any similar transaction that
			 the Council determines, by rule or order, to be a financial transaction for
			 purposes of this Act;
			(10)the term
			 payment, clearing, or settlement activity means an activity
			 carried out by a United States financial company or a foreign financial company
			 operating in the United States to facilitate the completion of a financial
			 transaction, including—
				(A)the calculation
			 and communication of unsettled obligations between counterparties;
				(B)the netting of
			 transactions;
				(C)the provision and
			 maintenance of trade, contract, or instrument information;
				(D)the management of
			 risks and activities associated with continuing obligations;
				(E)the transmittal
			 and storage of payment instructions;
				(F)the movement of
			 funds;
				(G)the final
			 settlement of obligations; and
				(H)other similar
			 functions, as determined by the Council;
				(11)the term primary prudential
			 regulator means a Federal financial regulator designated by the Council
			 as the primary prudential regulator of a financial company;
			(12)the term
			 State means any State, territory, or possession of the United
			 States, the District of Columbia, Commonwealth of Puerto Rico, Commonwealth of
			 Northern Mariana Islands, Guam, American Samoa, or the United States Virgin
			 Islands;
			(13)the term
			 systemic risk means the risk that the disruption or failure of a
			 United States financial company, a foreign financial company operating in the
			 United States, or a financial market utility could have a serious adverse
			 effect on the economic conditions in or financial stability of the United
			 States; and
			(14)the term
			 United States financial company means a bank holding company, as
			 that term is defined in section 2 of the Bank Holding Company Act of 1954 (12
			 U.S.C. 1841), or any affiliate thereof, or any other person that is—
				(A)incorporated or
			 organized under the laws of the United States or any State; and
				(B)in whole or in
			 part engaged, directly or indirectly, in activities that are financial in
			 nature.
				
